Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 1of 10

Check the appropriate box as directed in
lines 40 or 42:

Fillin this information to identify your case:

Debtor 1 Deborah A Olchek
First Name Middle Name Last Name

 

According to the calculations required by
this Statement:

Debtor 2

(Spouse, if filing) First Name Middle Name

 

1. There is no presumption of abuse.

United States Bankruptcy Court fo DISTRICT OF CONNECTICUT CL) 2. There is a presumption of abuse.

 

 

19-30531

 

Case number
(If known)

 

C) Check if this is an amended filing

 

 

Official Form 122A-—2
Chapter 7 Means Test Calculation 04/19

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

a Determine Your Adjusted Income

1. Copy your total current monthly income. ...00.....0...eeecceeece sess eeestesssesssesssesssess. COpy line 11 from Official Form 122A-1 here™........... $ 9,158.32

2. Did you fill out Column B in Part 1 of Form 122A-1?
Q No. Fill in $0 for the total on line 3.

U0) Yes. Is your spouse filing with you?

LI No. Go to line 3.
CJ Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

LL] No. Fill in 0 for the total on line 3.

C) Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse’s tax debt or to support «are Subtracting from
people other than you or your dependents your spouse's income
$
$
+s§
0.00
TO tall sicscecccconsarsevseunanssscnscesse cs tcevemeennavernevasveoverenivacausuivinenaaaeaantviieeeees $
TS Copy total here OS one
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 9,158.32

 

 

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 1

 
Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36

Deborah A Olchek

First Name Middle Name Last Name

ea Calculate Your Deductions from Your Income

Debtor 1

 

this form. This information may also be available at the bankruptcy clerk’s office.

If your expenses differ from month to month, enter the average expense.

5. The number of people used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household.

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

 

Case number (ifknown)

19-30531

Page 2 of 10

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards, Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

 

 

 

 

 

 

 

 

 

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill

 

 

 

 

 

1,384.00
in the dollar amount for food, clothing, and other items. $
7. QOut-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.
People who are under 65 years of age
7a. Out-of-pocket health care allowance per person
$ 52.00
7b. Number of people who are under 65 3
X
7c. Subtotal. Multiply line 7a by line 7b. $ 156.00 Copyheres> § 156.00
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person $ 114.00
7e. Number of people who are 65 or older x
7f. Subtotal. Multiply line 7d by line 7e. $ 0:90 Copy here> 4 . 0.00
; 156.00
7g: Total. Add lines 70nd Phesssscssssturssssssisvessssscvsoevesnenncnsavssmsavesnsctaccaseseesesaies $ Copy total here> $ 156.00
Official Form 122A-2 Chapter 7 Means Test Calculation page 2

 
 

Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 3 of 10

Debtor 1 Deborah A Olchek Case number (it known) 197305341

 

First Name Middle Name Last Name

 

Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

# Housing and utilities — Insurance and operating expenses
@ Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk's office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating ExPENSeS. ......ccceseccssscesssssssesceccccscessscsecocscseacscscacsececseece $ 708.00

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed

 

 

 

 

 

 

 

 

 

 

 

$ 1,661.00
for your county for mortgage or rent EXPENSES. ............ccccssesssesstecererers ——————_—_—
9b. Total average monthly payment for all mortgages and other debts secured by your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.
Name of the creditor Average monthly
payment
$
$
+ ¢
Cc Repeat this
Total average monthly payment $ ging) PRY —$ 9.00 amount on
y¥ pay a ey =>
here line 33a.
9c. Net mortgage or rent expense.
Subtract line 9b (total average monthly payment) from line 9a (mortgage or $ 1,661.00 | Copy §GT.G8
rent expense). If this amount is less than $0, emter GO... .cceccseccsesecsssecsesssesseeessessecsseessceseesseeseens here>
10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects %

the calculation of your monthly expenses, fill in any additional amount you claim.

Explain The actual payment is $2369
why:

 

See Attachment Line 10: Additional Claim Reason

 

11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

QO) 0. Goto line 14.
~) 4. Go to line 12.
C) 2ormore. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 230.00

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 3

 
Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36

19-30531

Deborah A Olchek
Middle Name

Debtor 1

First Name Last Name

Case number (if known)

Page 4 of 10

 

In addition, you may not claim the expense for more than two vehicles.

Vehicle1 Describe Vehicle1: 2010 Toyota

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 122A-—2

13a. Ownership or leasing costs using IRS Local Standard. ...cessssssssssssssssssssesssesssssssssesseee $ 07-09
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
$
+ §
Copy Repeat this
Total average monthly payment $ > — $ amount on
here line 33b.
. . Copy net
13c. Net Vehicle 1 ownership or lease expense Vehicle 1
Subtract line 13b from line 13a. If this amount is less than $0, enter $0... $ 497.00 | expense 497.00
here... >
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ..........ccccccscescecsescssseeeenenetereenees $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
+ ¢
Copy Repeat this
Total average monthly payment $ > $ amount on
here line 33c.
. . Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is less than $0, enter $0... cecseseeeeeseesens $ expense
here... > $
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $
Chapter 7 Means Test Calculation page 4
 

Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 5of 10

Deborah A Olchek 19-30531

First Name Middle Name Last Name

Debtor 1 Case number (if known)

 

Other Necessary Expenses In addition to the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

1,064.14

<F

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,

union dues, and uniform costs. —
Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. Fa

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term. $

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

20. Education: The total monthly amount that you pay for education that is either required:
@ as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25. p__ Sateee

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + ¢ 415.00
is not reimbursed by your employer. —_—_

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 

24. Add all of the expenses allowed under the IRS expense allowances. $ 7,136.30
Add lines 6 through 23.

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 5

 

 
 

Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 6 of 10
Debtor 4 Deborah A Olchek 19-30531

First Name Middle Name Last Name

Case number (if known)

 

Additional Expense Deductions These are additional deductions allowed by the Means Test.
Note: Do not include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

Health insurance 507.22

Disability insurance

Health savings account + 120.00

 

627.22

fA Af 7 4

$ 627.22

Total Copy total here ........cceccccccceeceeceeneseeeees

 

 

 

Do you actually spend this total amount?

LJ No. How much do you actually spend? $
KE) Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

150.00

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

826.00

Ri

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83"
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher 1,300.00

than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.

To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.

You must show that the additional amount claimed is reasonable and necessary.

Ft

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 

32. Add all of the additional expense deductions. 5 2,903.22
Add lines 25 through 31. ——

 

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 6

 
Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 7 of 10

Deborah A Olchek 19-30531
First Name Middle Name. Last Name

Debtor 1 Case number (if known)

 

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgages on your home: payment
33a. Copy lime 9b Mere oon. ecccseesssseesseesssseesssssssssesssessssusesssevecsnsvsnsavessasvesesteseasseecsssecessssee SP $ 0.00
Loans on your first two vehicles:
33b. Copy lime 13b Here. on... ccc cccsssesssessssesssvesssssessevecssssssssseesssecesevecsssenecersuesessneessueesssusesesesees SD $
B3c. Copy line 136 Here. weccssssseessscssssesscsssssssessssssssseesssssssemsesesssisssitsssssssanausestuaneneessssesee SD $
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
or insurance?
L] No $
L) Yes
CL) No $
O) Yes
LY No #5
LI Yes
c total
33e. Total average monthly payment. Add lines 33a through 33d... .cececscssscssecssessssesareessseees $ ue es a $ 0.00
34.Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
FQ No. Go to line 35.
C) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthly cure
secures the debt amount amount
$ +60= $
$ +60= $
$ +60= +$
0.00 Copy total 0.00
Teal Ba here™> $
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
&) No. Go to line 36.
LJ Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClaiMS ......cccc cc cceeeeseseeseeesesceeseeeeessesscscescaneavere 5 +60 = $ 0.00

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 7

 
Debtor 1

Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36

 

First Name Middle Name Last Name

Deborah A Olchek Case number {if known)

19-30531

Page 8 of 10

 

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

No. Go to line 37.
L) Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). Xx

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk's office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cc total
Average monthly administrative expense if you were filing under Chapter 13 $ he ’ $
37. Add all of the deductions for debt fe Paunent $ 0.00
Add lines 33e through 36.. ee
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, All of the expenses allowed under IRS $ 7,136.30
expense allowances... . seseeceneseeseerenenvaneseneeetaes Sa
Copy line 32, All of the additional expense deductione.......... $ 2009.22
Copy line 37, Alf of the deductions for debt payment............. *$ 0.00
Totaldeductions | ¢  __—-10,089.52 Copy total here ...cscccsssssucssenseene > $ 10,039.52
Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income..... $ 9,158.32
39b. Copy line 38, Total deductions.......... -$ 10,039.52
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ -881.20 Copy $ -B81.20
Subtract line 39b from line 39a. oe here>
For the next 60 months (5 years).......ccccscesssssssssssessessessscsecsseassnceseescsussecsssessuvescssenssessanssessursnesseseeearereets x 60
eT 0.00) Copy
39d. Total. Multiply line 39¢ DY 60... ccc cscssccsscessesesssessssceesecsveresensevsustssesessusanstsseseesnsassesatsssstsseensenes $ heres> § 0.00
40. Find out whether there is a presumption of abuse. Check the box that applies:
X] The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.
CL] The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances. Then go to Part 5.
LJ The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 122A-—2 Chapter 7 Means Test Calculation page 8
Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 9 of 10

Debtor 7 Deborah A Olchek Case number {irknowny?9"30531

 

First Name Middle Name Last Name

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
(Official Form 106Sum), you may refer to line 3b on that form

 

 

devpeceyeenot enon scensescecntsoncepnineronsssticsereeetevians $
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I). Copy $
Multiply line 44@ by 0.25. c.ccccscssuesseusetemuenenenenmnamueuntnisin | ———— |heres} | >———

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

UI Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5."

C) Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

| Part 4: | Give Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

CL] No. Go to Part 5.

LJ Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

A 1 > talent Average monthly expense
Give a detailed explanation of the special circumstances or income adjustment

 

$

 

 

 

sign Betow

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

XM sideborah A Olchek x
Signature of Debtor 1 Signature of Debtor 2
Date 04/16/2019 Date
MM/DD /YYYY MM/DD /YYYY

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 9
Case 19-30531 Doc9 Filed 04/16/19 Entered 04/16/19 12:34:36 Page 10 of 10

Attachment
Debtor: Deborah A Olchek Case No: 19-30531

Attachment Line 10: Additional Claim Reason

Utilities average $826
